Citation Nr: 0119333	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  00-24 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective earlier than August 14, 1998, for 
the assignment of a 50 percent evaluation for post-traumatic 
stress disorder with severe major depressive disorder without 
psychotic features.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel
INTRODUCTION

The veteran served on active duty in the Marine Corps from 
January 1964 to January 1967 and in the Army from July 1976 
to June 1993, when he retired with more than 20 years of 
active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that granted a 50 percent evaluation for 
post-traumatic stress disorder with severe major depressive 
disorder without psychotic features, effective from August 
14, 1998.  The veteran disagreed with the effective date 
assigned, and this appeal ensued.  


REMAND

The record shows that in a statement received in September 
2000, the veteran requested a hearing on the issue in 
appellate status before a local hearing officer at the RO.  
However, in a VA Form 646 received later the same month, the 
representative advised that the veteran "desires to appear 
before the Traveling Section of the Board of Veterans Appeals 
at the earliest possible date."  

In November 2000, the veteran testified before a hearing 
officer at the RO.  Received at the hearing was a VA Form 9 
executed earlier in November that suggested that he wanted a 
local hearing officer to hear his case.  In another VA Form 
646 dated the following month, however, the representative 
reiterated the identical request set forth in the VA Form 646 
received the previous September.  The December 2000 VA Form 
646 contains a notation indicating that the Travel Board was 
held on the date of the hearing before the local hearing 
officer.  

In order to clarify this matter, the Board contacted the 
veteran and requested that he indicate whether he still 
desired a hearing before the Board.  In correspondence 
received at the Board in July 2001, the veteran stated that 
he desired a video conference hearing with a member of the 
Board.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

The veteran should be scheduled for a video 
conference hearing before a member of the 
Board in accordance with the usual 
procedures for such hearings.  

The purpose of this REMAND is to afford the veteran a video 
conference hearing in accordance with his request.  The Board 
intimates no opinion as to the merits of the case.  The 
veteran need take no further action until he is notified by 
the RO regarding the hearing that he has requested.  However, 
he has the right to submit additional evidence and argument 
on the matter that the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



